DETAILED ACTION
This Office action is in reply to application no. 16/667,157, filed 29 October 2019 with a preliminary amendment filed 3 April 2020.  Claims 1-20 have been cancelled.  Claims 21-39 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-39 are allowed.

The following is an examiner’s statement of reasons for allowance: as the claims recite abstraction (e.g. managing information about a “promotional activity” which is an advertising activity) a suspicion may be raised as to compliance with 35 U.S.C. § 101.  The claims are directed to statutory categories of invention, as each is directed to either a method (i.e. process) or system (machine).  Though the claims recite an abstract idea, they each include a graphical user interface that is structured according to a series of steps that presents a particular dialogue with users, such that the claims go beyond generally linking the abstract idea to a particular technological environment e.g. the technological environment of networked computers.  See MPEP § 2106.05(e).  As such the claims integrate the abstract idea into a practical application and are not directed to the abstract idea.
Looking at the state of the art at the time of invention (this invention has priority to August 2012), Mazzei et al. (U.S. Publication No. 2010/0169803) disclose a system for implementing user-generated preferences [title] in which a “graphical user interface” is provided that indicates answers to particular questions that were input by a user in order to build a demographic profile of the user. [0031]
Tucciarone et al. (U.S. Publication No. 2004/0122730) disclose an electronic messaging system. [title] It allows a user to “request” to “participated in promotional dollars”, [0007] and allows a user to respond to certain type of polls.  Maitra et al. (U.S. Publication No. 2012/0078725) disclose a contextual advertisement recommendation system [title] that can be used with an “e-commerce website” [0045] and uses “survey information” to determine a “rating” of a “suggested advertisement”. [0107]
But none of these, alone or combined, disclose or suggest every limitation of the claims of the present invention, in particular the specificity of the dialogue conducted, when combined with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694